DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,125,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al., US 3,844,084.
Regarding claims 1 and 17:
Hubbard discloses a screen enclosure frame, comprising: a post rail (105, refer to Fig. 8), said post rail comprising 
a post rail body having front, rear, right, and left sides defining a post rail cavity therebetween, 
a first flange, connected to the post rail body, and extending from, and perpendicularly to, the right side, the first flange having an inner first flange surface that includes a first spline groove with the first flange extending beyond a furthest most right portion of the post rail body, and 
a second flange, connected to the post rail body, and extending from, and perpendicularly to, the left side, the second flange having a second spline groove with the second flange extending beyond a furthest most left portion of the post rail body, 
wherein the first flange includes an outer first flange surface facing away from the front side, the second flange includes an outer second flange surface, the rear side includes an outer rear side surface facing away from the front side, and the outer first flange surface, the outer second flange surface, and the outer rear side surface are coplanar and form a continuous surface.

    PNG
    media_image1.png
    247
    346
    media_image1.png
    Greyscale

Regarding claim 3:
Hubbard discloses wherein the second flange includes an inner second flange surface that includes the second spline groove.
Regarding claim 4:
Hubbard discloses wherein one of the right and left sides fixably attached to the post rail (the sides are integral with the body).
Regarding claims 6 and 7:
Hubbard discloses wherein the other side includes another inner surface having at least one screw boss (113).
Regarding claim 8:
Hubbard discloses wherein the first and second flanges are integral with the rear side.

Allowable Subject Matter
Claims 5 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633